Order entered July 26, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00224-CV

CHRISTINE FLORES DESIO D/B/A PROFESSIONAL CENTER OF GRAND PRAIRIE
  AND FRANCIS ANTHONY DESIO, JR. A/K/A FRANK DESIO, INDIVIDUALLY,
                              Appellants

                                                  V.

  MIKE DEL BOSQUE D/B/A INJURY AND REHAB CENTER IN GRAND PRAIRIE,
                               Appellee

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-04408

                                              ORDER
       Before the Court is appellee’s July 23, 2019 motion for leave to file a sur-reply brief with

the sur-reply brief attached as an exhibit to the motion. We GRANT the motion. Appellee shall

separately file the sur-reply brief within ten days of the date of this order.


                                                         /s/   ROBERT D. BURNS, III
                                                               CHIEF JUSTICE